UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to 1-14706 (Commission file number) FRESH DEL MONTE PRODUCE INC. (Exact Name of Registrant as Specified in Its Charter) The Cayman Islands N/A (State or Other Jurisdiction of Incorporation or Organization) (I.R.S Employer Identification No.) c/o Walkers SPV Limited Walker House, 87 Mary Street George Town, Grand Cayman, KY1-9002 Cayman Islands N/A (Address of Registrant’s Principal Executive Office) (Zip Code) (305) 520-8400 (Registrant’s telephone number including area code) Please send copies of notices and communications from the Securities and Exchange Commission to: c/o Del Monte Fresh Produce Company 241 Sevilla Avenue Coral Gables, Florida 33134 (Address of Registrant’s U.S. Executive Office) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filerx Accelerated filer¨ Non-accelerated filer¨ Smaller reporting company¨ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox As of October 21, 2011, there were 57,755,757 ordinary shares of Fresh Del Monte Produce Inc. issued and outstanding, respectively. Forward-Looking Statements This report, information included in future filings by us and information contained in written material, press releases and oral statements, issued by or on behalf of us contains, or may contain, statements that constitute forward-looking statements. In this report, these statements appear in a number of places and include statements regarding the intent, beliefs or current expectations of us or our officers (including statements preceded by, followed by or that include the words “believes”, “expects”, “anticipates” or similar expressions) with respect to various matters, including our plans and future performance.These forward-looking statements involve risks and uncertainties.Fresh Del Monte’s actual plans and performance may differ materially from those in the forward-looking statements as a result of various factors, including (i) the uncertain global economic environment and the timing and strength of a recovery in the markets we serve, and the extent to which adverse economic conditions continue to affect our sales volume and results, including our ability to command premium prices for certain of our principal products, or increase competitive pressures within the industry, (ii)the impact of governmental initiatives in the United States and abroad to spur economic activity, including the effects of significant government monetary or other market interventions on inflation, price controls and foreign exchange rates, (iii) the impact of governmental trade restrictions, including adverse governmental regulation that may impact our ability to access certain markets, (iv)our anticipated cash needs in light ofour liquidity, (v)the continued ability of our distributors and suppliers to have access to sufficient liquidity to fund their operations,(vi) trends and other factors affecting our financial condition or results of operations from period to period, including changes in product mix or consumer demand for branded products such as ours, particularly as consumers remain price-conscious in the current economic environment; anticipated price and expense levels; the impact of crop disease, severe weather conditions, such as flooding, or natural disasters, such as earthquakes, on crop quality and yields and on our ability to grow, procure or export our products; the impact of prices for petroleum-based products and packaging materials; and the availability of sufficient labor during peak growing and harvesting seasons, (vii)the impact of pricing and other actions by our competitors, particularly during periods of low consumer confidence and spending levels, (viii)the impact of foreign currency fluctuations, (ix) our plans for expansion of our business (including through acquisitions) and cost savings, (x)our ability to successfully integrate acquisitions into our operations, (xi) the impact of impairment or other charges associated with exit activities, crop or facility damage or otherwise, (xii)the timing and cost of resolution of pending legal and environmental proceedings, (xiii) the impact of changes in tax accounting or tax laws (or interpretations thereof), and the impact of settlements of adjustments proposed by the Internal Revenue Service or other taxing authorities in connection with our tax audits, and (xiv) the cost and other implications of changes in regulations applicable to our business, including potential legislative or regulatory initiatives in the United States or elsewhere directed at mitigating the effects of climate change. All forward-looking statementsin this report are based on information available to us on the date hereof, and we assume no obligation to update any such forward-looking statements. Our plans and performance may also be affected by the factors described in Item 1A-“Risk Factors” in our Annual Report on Form 10-K for the year ended December 31, 2010 along with other reports that we have on file with the Securities and Exchange Commission. TABLE OF CONTENTS Page PART I: FINANCIAL INFORMATION Item1. Financial Statements Consolidated Balance Sheets (unaudited) as of September 30, 2011 and December31, 2010 1 Consolidated Statements of Income (unaudited) for the quarter and nine months ended September 30, 2011 and October 1, 2010 2 Consolidated Statements of Cash Flows (unaudited) for the nine months ended September 30, 2011 and October 1, 2010 3 Notes to Consolidated Financial Statements (unaudited) 4 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item3. Quantitative and Qualitative Disclosures About Market Risk 30 Item4. Controls and Procedures 30 PART II. OTHER INFORMATION Item1. Legal Proceedings 31 Item1A. Risk Factors 31 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 6. Exhibits 32 Signatures 33 PART I: FINANCIAL INFORMATION Item1. Financial Statements FRESH DEL MONTE PRODUCE INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) (U.S. dollars in millions, except share and per share data) September 30, December 31, Assets Current assets: Cash and cash equivalents $ $ Trade accounts receivable, net of allowance of $6.5 and $7.8, respectively Other accounts receivable, net of allowance of $8.0 and $12.3, respectively Inventories Deferred income taxes Prepaid expenses and other current assets Total current assets Investments in and advances to unconsolidated companies Property, plant and equipment, net Deferred income taxes Other noncurrent assets Goodwill Total assets $ $ Liabilities and shareholders' equity Current liabilities: Accounts payable and accrued expenses $ $ Current portion of long-term debt and capital lease obligations Deferred income taxes Income taxes and other taxes payable Total current liabilities Long-term debt and capital lease obligations Retirement benefits Other noncurrent liabilities Deferred income taxes Total liabilities Commitments and contingencies Shareholders' equity: Preferred shares, $0.01 par value; 50,000,000 shares authorized; none issued or outstanding - - Ordinary shares, $0.01 par value; 200,000,000 shares authorized; 58,237,239 issued and 58,036,839 outstanding and 58,725,430 issued and outstanding, respectively Paid-in capital Retained earnings Less: 200,400 treasury shares at cost ) - Accumulated other comprehensive loss ) ) Total Fresh Del Monte Produce Inc. shareholders' equity Noncontrolling interests Total shareholders' equity Total liabilities and shareholders' equity $ $ See accompanying notes. 1 FRESH DEL MONTE PRODUCE INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (U.S. dollars in millions, except share and per share data) Quarter ended Nine months ended September 30, October 1, September 30, October 1, Net sales $ Cost of products sold Gross profit Selling, general and administrative expenses Gain on sales of property, plant and equipment Asset impairment and other charges, net Operating income Interest expense Interest income Other expense (income), net ) Income before income taxes Provision for income taxes Net income $ Less: net income (loss) attributable to noncontrolling interests ) ) Net income attributable to Fresh Del Monte Produce Inc. $ Net income per ordinary share attributable to Fresh Del Monte Produce Inc. - Basic $ Net income per ordinary share attributable to Fresh Del Monte Produce Inc. - Diluted $ Dividends declared per ordinary share $ $
